Case 1:18-cr-00340-LGS Document 422 Filed 12/10/20 Page 1 of 3
Case 1:18-cr-00340-LGS Document 422 Filed 12/10/20 Page 2 of 3
         Case 1:18-cr-00340-LGS Document 422 Filed 12/10/20 Page 3 of 3

Honorable Lorna G. Schofield                                                         Page 3 of 3
December 10, 2020

19. However, rather than order a surrender date in the next few months, the Court may delay
Farkas’s surrender until the spring of 2021 or until such time as the COVID-19 pandemic is better
controlled. This reasonable middle ground permits the Court both to accommodate Farkas’s
concerns about his health risks and to impose a sentence that adequately serves the purpose of
sentencing.

                                                    Respectfully submitted,
                                                    ILAN T. GRAFF
                                                    Attorney for the United States
                                                    Acting Under 28 U.S.C. § 515
                                            By:         /s/Negar Tekeei
                                                    Negar Tekeei / Samson Enzer / Daniel Loss
                                                    Assistant United States Attorneys
                                                    (212) 637-2482 / -2342 / -6527
cc:    All counsel (via ECF)
